Exhibit JAGUAR MINING INC. MANAGEMENT’S DISCUSSION AND ANALYSIS (All dollar amounts are expressed in U.S. dollars) INTRODUCTION The following discussion of the operating results and financial position of Jaguar Mining Inc. (“Jaguar" or the "Company”) should be read in conjunction with the annual audited consolidated financial statements and the notes thereto of the Company for the years ended 2008 and 2007 and the unaudited consolidated financial statements and the notes thereto of the Company for the interim periods ended March 31, 2009 and 2008.The financial statements have been prepared in accordance with accounting principles generally accepted in Canada (“Canadian GAAP”).The Company reports its financial statements in US dollars (“US$”), however a significant portion of the Company's expenses are incurred in either Canadian dollars (“Cdn.$”) or Brazilian reais (“R$”). The discussion and analysis contained in this MD&A are as of May 11, 2009. FORWARD-LOOKING STATEMENTS Certain statements in this Management’s Discussion and Analysis (“MD&A”) constitute "Forward-Looking Statements" within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and Canadian securities legislation.These Forward-LookingStatements include, among others, statements concerningthe Company's future objectives, measured and indicated resources and proven and probable reserves, their average grade, the commencement period of production, cash operating costs and completion dates of feasibility studies, gold production and sales targets, capital expenditure costs, future profitability and growth in reserves. Forward-Looking Statements can be identified by the use of words, such as "are expected", "is forecast", “is targeted”, "approximately" or variations of such words and phrases or statements that certain actions, events or results "may", "could", "would", "might" or "will" be taken, occur or be achieved. Forward-Looking Statements involve known and unknown risks, uncertainties and other factors, which may cause the actual results, or performance to be materially different from any future results or performance expressed or implied by the Forward-Looking Statements. These factors include the inherent risks involved in the exploration and development of mineral properties, the uncertainties involved in interpreting drilling results and other geological data, fluctuating gold prices and monetary exchange rates, the possibility of project cost delays and overruns or unanticipated costs and expenses, uncertainties relating to the availability and costs of financing needed in the future,uncertainties related to production rates, timing of production and the cash and total costs of production, changes in applicable laws including laws related to mining development, environmental protection, and the protection of the health and safety of mine workers, the availability of labour and equipment, the possibility of labour strikes and work stoppages and changes in general economic conditions. Although the Company has attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in Forward-Looking Statements, there may be other factors that could cause actions, events or results to differ from those anticipated, estimated or intended. These Forward-Looking Statements represent our views as of the date of this discussion. The Company anticipates that subsequent events and developments may cause the Company's views to change. The Company does not undertake to update any Forward-Looking Statements, either written or oral, that may be made from time to time by, or on behalf of the Company, subsequent to the date of this discussion, other than as required by law. For a discussion of important factors affecting the Company, including fluctuations in the price of gold and exchange rates,uncertainty in the calculation of mineral resources, competition, uncertainty concerning geological conditions and governmental regulations and assumptions underlying the Company's Forward-Looking Statements,see the "CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS" and "RISK FACTORS" as filed in the Company’s Annual Information Form for the year ended December 31, 2008, filed on SEDAR and available at www.sedar.com. Further information about the Company is available on its corporate website www.jaguarmining.com. CAUTIONARY NOTE TO U.S. INVESTORS CONCERNING ESTIMATES OF INFERRED AND MEASURED AND INDICATED RESOURCES This document includes the term "inferred resources"and "measured and indicated resources".The Company advises U.S. investors that whilesuch termsare recognized andpermitted under Canadian regulations, theU.S. Securitiesand Exchange Commission does not recognizethem.U.S. investors are cautioned not to assume that any part or all of the mineral deposits in these categories will ever be converted into proven or probable reserves. 1 JAGUAR MINING INC. MANAGEMENT’S DISCUSSION AND ANALYSIS (All dollar amounts are expressed in U.S. dollars) "Inferred resources" have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility.It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or other economic studies.U.S. investors are cautioned not to assume that any part or all of an inferred resource exists or is economically or legally mineable. SUMMARY DESCRIPTION OF JAGUAR’S BUSINESS Jaguar is an Ontario incorporated gold producer engaged in the acquisition, exploration, development and operation of gold producing properties in the Iron Quadrangle region of Brazil, a greenstone belt located near the city of Belo Horizonte in the state of Minas Gerais.Through a joint venture with Xstrata plc (“Xstrata”), the Company is also engaged in gold exploration at a greenfield site in the northeast of Brazil covering 186,600 acres.In addition, the Company may consider the acquisition and subsequent exploration, development and operation of other gold properties in Brazil. The Company is currently producing gold at each of its Turmalina, Paciência and Sabará operations and has recently started the construction of the Caeté Project and expansion of the Turmalina operation.The Turmalina expansion and the Caeté Project build-out are expected to be completed during the third quarter of 2009 and the second quarter of 2010, respectively. The Company is listed on the Toronto Stock Exchange and on the Arca Exchange of the New York Stock Exchange under the symbol “JAG”. OUTLOOK AND OBJECTIVES The Company’s 2009 production and cash operating cost estimates are as follows: Operation Production (oz) Cash Operating Cost ($/oz) Turmalina 80,000-85,000 $354-387 Paciência 65,000-70,000 $362-398 Sabará 20,000 $374-411 Total 165,000-175,000 $360-394 Note: Estimated cash costs are based on R$2.00 to R$2.20 per US$1.00. The Company intends to become a mid-sized gold producer with sustainable production between 620,000 ounces and 700,000 ounces of gold per year by 2014.The Company believes that the development initiatives it has carried out to date, which include over 30 km of underground development at its properties in Minas Gerais, give it a reasonable basis to express confidence that sufficient mineral resources exist and additional resources will be identified to reach and sustain its production targets.Given management's extensive experience operating in the Iron Quadrangle, coupled with the geological characteristics of other gold operations in the same district, the Company believes the identification of additional gold resources to meet its production targets will not be a constraining issue.The Company’s primary properties remain open at depth and along strike. The Company’s objective is to enhance shareholder value by building, expanding and operating low-cost gold mines and by adding resources and reserves at its existing properties.The Company plans to achieve this objective by completing the development of its Caeté Project and expanding overall production at its three largest properties.The Company continues to aggressively explore and develop its resources in Brazil.The Company has sought to reduce its risk profile and to differentiate itself from other junior mining companies by developing and expanding several mining operations rather than focusing on one operation.This strategy will also allow the Company to rapidly grow the overall business if exploration confirms expanded mineral resources at any of its mines.Management believes that the Company’s well-developed infrastructure, high grade resource base, experienced personnel and its fully developed health, safety and environment program favorably positions the Company to achieve attractive growth at relatively low risk compared with other junior gold developers. 2 JAGUAR MINING INC. MANAGEMENT’S DISCUSSION AND ANALYSIS (All dollar amounts are expressed in U.S. dollars) The Company believes it now has and will maintain at various levels of production a cost structure that will ensure its competitiveness.Based on cash on hand and assumptions concerning production costs, foreign currency exchange rates, forward gold prices and limited borrowings, the Company believes it has the required funds to execute on its plans.A sensitivity analysis, which addresses deviations from certain base assumptions for feed grade, costs, and other variables, used in the development of various technical reports the Company has previously filed, is provided in the Company’s Annual Information Form for the year ended December 31, 2008, dated February 11, 2009 and available on SEDAR at www.sedar.com. PROJECT DEVELOPMENT REVIEW - OPERATIONS AND EXPLORATION Production During the quarter ended March 31, 2009, the Company produced a total of 32,868 ounces of gold at Turmalina and
